DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 5,068,163 (hereinafter referred to as Elsaesser).
Elsaesser, in the abstract, in col 2, lines 2-40, and lines 58-60, and in col 3, and col 4, discloses a photoresist composition that includes a polymer that has repeating unit, see below,


    PNG
    media_image1.png
    197
    125
    media_image1.png
    Greyscale

and in the same as the claimed repeating unit (2) and in col 4, line 50-67, and in col 5, lines 1-3, Elsaesser, discloses that the pendant aryl groups can be substituted with hydroxy groups (more than one hydroxyl group), and in col 5, discloses repeating units, see below,

    PNG
    media_image2.png
    175
    169
    media_image2.png
    Greyscale

and is the same as the claimed repeating unit (1) wherein r=0, and repeating units, see below, 

    PNG
    media_image3.png
    156
    186
    media_image3.png
    Greyscale

and is the same as the claimed repeating unit (4) (claims 1-5).  Elsaesser, in col 4, discloses that the monomeric units can be polymerized by homopolymerization, and as discussed in the preceding sentence, discloses the same claimed repeat units and will inherently possess the claimed glass transition temperature (claims 6-7).  Elsaesser, in col 15, lines 1-6, discloses that the photoresist composition is coated on a wafer to form a layer (photoresist film) that has a thickness of about 1 micron.  Elsaesser forms a photoresist film that is formed using the same claimed composition (also discussed in preceding sentences), and will inherently be capable of being exposed to the claimed UV wavelengths  (claims 8-13).  Elsaesser, in col 15, lines 1-17, discloses the formation of a layer of the photoresist to a thickness of about 1 micron, performing exposure on the resist film followed by developing the exposed photoresist film to form a pattern.  Elsaesser, in col 14, lines 6-14, discloses using the composition to form a circuit board i.e., can be used in the manufacture of electronic device (claims 14-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U. S. Patent Application Publication No. 2014/0045122 discloses a photoresist composition that comprises a resin with the same claimed repeating units, and forms a resist film that can be subjected to a lithographic patterning process to manufacture electronic devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 17, 2022.